DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fixator configured to connect the intramedullary rod to the cage”  in claims 1, 9, 17, and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 12, it is unclear how a hole in the wall of the cage can be threaded so as to threadably engage the at least one hole in the intramedullary rod (how can one hole threadably engage another hole?).  For the purpose of examination, it is assumed the at least one hole in the intramedullary rod is threaded so as to threadably engage the at least one transfixion screw.  
Regarding claims 10-12, “the wall” lacks antecedent basis.  For the purpose of examination, it is assumed that the cage has a wall.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, 10, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0129302 (Wong).
Regarding claim 1, Wong discloses a bone fixation system (180), comprising: an intramedullary rod (150) having opposed first and second ends (see Fig. 1); a cage (110) having opposed first (112) and second (114) ends and a wall (113/115/116/118) extending between the first and second ends, wherein the cage is configured to receive the intramedullary rod at least partially therethrough (via hole 104); and at least one fixator (screws 103, see Fig. 2 and paragraphs [0034] and [0042]) configured to connect the intramedullary rod to the cage.
Regarding claim 2, Wong discloses wherein the at least one fixator includes at least one transfixion screw (screw 103, see Fig. 2 and paragraph [0034]), the wall of the cage having at least one hole (105/106) dimensioned to receive the at least one transfixion screw therethrough, and the intramedullary rod having at least one hole (151/152/155) dimensioned to receive the at least one transfixion screw therethrough (see paragraph [0042]), wherein the at least one transfixion screw is configured to securely engage the hole of the intramedullary rod and the hole of the cage, to secure the cage to the intramedullary rod (see paragraph [0042] and Figs. 2-7).
Regarding claim 9, Wong discloses a method for repairing a bone defect in a patient, comprising: providing a bone fixation system (180), the bone fixation system including an intramedullary rod (150), a cage (110) configured to receive the intramedullary rod at least partially therethrough, and a fixator (screws 103, see Fig. 2 and paragraphs [0034] and [0042]) configured to connect the intramedullary rod to the cage; implanting the cage into the bone defect (see paragraphs [0032], [0041], 
Regarding claim 10, Wong discloses wherein the fixator includes at least one transfixion screw (screw 103, see Figs. 2 and paragraphs [0034] and [0042]), the wall of the cage having at least one hole (105/106) dimensioned to receive the at least one transfixion screw therethrough, and the intramedullary rod having at least one hole (151/152/155) dimensioned to receive the at least one transfixion screw therethrough, wherein the at least one transfixion screw is configured to securely engage the hole of the intramedullary rod and the hole of the cage, to facilitate performance of the securing step (see paragraph [0042] and Figs. 2-7).
Regarding claim 17, Wong discloses further comprising a step of securing the bone fixation system to the patient’s bone proximate the defect therein by use of the fixator (see paragraph [0042], subtalar screw; additionally, screws secure cage 110 to IM nail 150, the nail 150 being secured to the talus and tibia bones proximate calcaneal defect site).
Regarding claim 18, Wong discloses a kit (understood to mean “a set of tools or implements”, see https://www.merriam-webster.com/dictionary/kit, last visited 12/2/2021) for performing bone fixation surgery comprising: an intramedullary rod (150) having opposed first and second ends (see Fig. 1); a cage (110) having opposed first (112) and second ends (114) and a wall (113/115/116/118) extending between the first and second ends, wherein the cage is configured to receive the intramedullary rod at least partially therethrough (via hole 104); and at least one fixator (screws 103, see Fig. .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0358046 (Ehmke) in view of Wong.
Regarding claim 1, Ehmke discloses a bone fixation system (90), comprising: an intramedullary rod (84) having opposed first and second ends (see Fig. 5); a cage (92) having opposed first (106) and second (104) ends and a wall (outer surface of cage 92 defining through-hole 130, including shaft 138) extending between the first and second ends, wherein the cage is configured to receive the intramedullary rod at least partially therethrough (via through-hole 130).
Ehmke fails to disclose at least one fixator configured to connect the intramedullary rod to the cage, though Ehmke does suggest using screws to facilitate fixing of the cage (see Figs. 24-26 and paragraph [0068]).  Additionally, Wong discloses a bone fixation system (180) comprising an intramedullary rod (150) and a cage (110), wherein at least one fixator (screws 103, see Fig. 2 and paragraphs [0034] and [0042]) is used to connect the intramedullary rod to the cage.  Regarding claim 2, Wong 
Regarding claim 3, Wong and the embodiment of Ehmke including spacer 92 fails to explicitly disclose wherein at least one transfixion screw includes threading along at least a portion thereof, and the at least one hole in the wall of the cage is threaded so as to threadably engage the at least one transfixion screw.  However, another embodiment of Ehmke (see Figs. 24-26), discloses a cage (92e) and at least one transfixion screw (172), wherein the at least one transfixion screw includes threading along at least a portion thereof (see paragraph [0068] and Figs. 24-26), and the at least one hole (170) in the wall of the cage is threaded (176) so as to threadably engage the at least one transfixion screw (see paragraph [0068]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the 
Regarding claim 5, Ehmke suggests wherein the cage is modular, such that the first end, second end and wall of the cage are separate and configured to be connected to each other (see paragraph [0049], spacer 92 may be composed of three elements movable relative to each other, and it would have been prima facie obvious to a person of ordinary skill in the art to have both components 134/136 be threadably movable relative to shaft 138 in order to allow adjustment of the length of the cage at either end).
Regarding claim 6, Ehmke discloses wherein the cage includes at least a first threaded assembly (138/136) proximate the first end of the cage.
Regarding claim 7, Ehmke discloses wherein the first threaded assembly includes a first outer threaded portion (138) having outer threads (140), and a separate, first inner threaded portion (138) having inner threads (142), the first inner threaded portion configured to threadably cooperate with the first outer threaded portion (see paragraph [0049])
Regarding claim 8, Ehmke suggests wherein the cage further includes a second threaded assembly (138/134) proximate the second end of the cage (see paragraph [0049], spacer 92 may be composed of three elements movable relative to each other, and it would have been prima facie obvious to a person of ordinary skill in the art to have both components 134/136 be threadably movable relative to shaft 138 in order to allow adjustment of the length of the cage at either end).
claim 9, Ehmke discloses a method for repairing a bone defect in a patient, comprising: providing a bone fixation system (90), the bone fixation system including an intramedullary rod (84), a cage (92) configured to receive the intramedullary rod at least partially therethrough (via through-hole 130); implanting the cage into the bone defect (see paragraphs [0054]-[0058]); inserting at least a portion of the intramedullary rod into the cage (see paragraph [0047]).
Ehmke fails to disclose the system comprising a fixator configured to connect the intramedullary rod to the cage, and the step of securing the cage to the intramedullary rod using the fixator, though Ehmke does suggest using screws to facilitate fixing of the cage (see Figs. 24-26 and paragraph [0068]).  Additionally, Wong discloses a bone fixation system (180) comprising an intramedullary rod (150), a cage (110), and a fixator (screws 103, see Fig. 2 and paragraphs [0034] and [0042]), wherein the fixator is used to secure the intramedullary rod and the cage together (see Figs. 2-7 and paragraphs [0034] and [0042]).  Regarding claim 10, Wong discloses wherein the fixator includes at least one transfixion screw (screw 103, see Figs. 2 and paragraphs [0034] and [0042]), the wall of the cage having at least one hole (105/106) dimensioned to receive the at least one transfixion screw therethrough, and the intramedullary rod having at least one hole (151/152/155) dimensioned to receive the at least one transfixion screw therethrough, wherein the at least one transfixion screw is configured to securely engage the hole of the intramedullary rod and the hole of the cage, to facilitate performance of the securing step (see paragraph [0042] and Figs. 2-7).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Ehmke to use a   
Regarding claim 11, Wong and the embodiment of Ehmke including spacer 92 fails to explicitly disclose wherein at least one transfixion screw includes threading along at least a portion thereof, and the at least one hole in the wall of the cage is threaded so as to threadably engage the at least one transfixion screw as part of the securing step.  However, another embodiment of Ehmke (see Figs. 24-26), discloses a cage (92e) and at least one transfixion screw (172), wherein the at least one transfixion screw includes threading along at least a portion thereof (see paragraph [0068] and Figs. 24-26), and the at least one hole (170) in the wall of the cage is threaded (176) so as to threadably engage the at least one transfixion screw (see paragraph [0068]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Wong and method of Ehmke in view of Wong to provide for threaded engagement between the cage and transfixion screw in order to prevent a loose connection between the cage and the screw via use of threaded engagement between the cage and the screw.
Regarding claim 13, Ehmke discloses further comprising adjusting the length of the cage to optimally fit into the bone defect (see paragraphs [0042] and [0046], e.g.).
Regarding claim 14, Ehmke discloses wherein the cage includes at least a first threaded assembly (138/136) proximate the first end of the cage, the first threaded assembly including a first outer threaded portion (138) having outer threads (140), and a 
Regarding claim 15, Ehmke discloses wherein the cage further includes a second threaded assembly (138/134) proximate the second end of the cage (see paragraph [0049], spacer 92 may be composed of three elements movable relative to each other, and it would have been prima facie obvious to a person of ordinary skill in the art to have both components 134/136 be threadably movable relative to shaft 138 in order to allow adjustment of the length of the cage at either end).
Regarding claim 17, Wong suggests further comprising a step of securing the bone fixation system to the patient’s bone proximate the defect therein by use of the fixator (see paragraph [0042], subtalar screw; additionally, screws secure cage 110 to IM nail 150, the nail 150 being secured to the talus and tibia bones proximate calcaneal defect site).  Additionally, Ehmke suggests the step of securing a cage (92e) to a patient’s bone proximate the defect using a fixator (172) (see Figs. 24-26).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Ehmke in view of Wong to secure the system to a patient’s bone proximate the defect via the fixator in order to ensure secure fixing of the system in the proper location via attachment of the system to an adjacent bone (see Ehmke, paragraph [0068], e.g.).  
claim 18, Ehmke discloses a kit (understood to mean “a set of tools or implements”, see https://www.merriam-webster.com/dictionary/kit, last visited 12/2/2021) for performing bone fixation surgery comprising: an intramedullary rod (84) having opposed first and second ends (see Fig. 5); a cage (92) having opposed first (106) and second (104) ends and a wall (outer surface of cage 92 defining through-hole 130, including shaft 138) extending between the first and second ends, wherein the cage is configured to receive the intramedullary rod at least partially therethrough (via hole 104).
Ehmke fails to disclose at least one fixator configured to connect the intramedullary rod to the cage, though Ehmke does suggest using screws to facilitate fixing of the cage (see Figs. 24-26 and paragraph [0068]).  Additionally, Wong discloses a bone fixation system (180) comprising an intramedullary rod (150) and a cage (110), wherein at least one fixator (screws 103, see Fig. 2 and paragraphs [0034] and [0042]) is used to connect the intramedullary rod to the cage.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Ehmke to use at least one fixator to connect the intramedullary rod to the cage as suggested by Wong in order to help secure the parts of the system together to prevent loosening of the parts away from each other and in order to facilitate locking of the system in a desired implantation site (see Wong, paragraph [0042]).  
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wong and Ehmke in view of Wong, and further in view of U.S. Patent Application Publication No. 2004/0172026 (Ekholm).
claims 4 and 12, Wong and Ehmke in view of Wong fail to explicitly disclose or suggest wherein the at least one transfixion screw includes threading along at least a portion thereof, and the at least one hole in the intramedullary rod is threaded so as to threadably engage the at least one transfixion screw.  However, Ekholm discloses a system that includes an intramedullary rod (10) and a transfixion screw (locking/bone screw, see paragraphs [0022] and [0024]), the transfixion screw includes threading along at least a portion thereof (see paragraphs [0022] and [0024], and at least one hole (30/32/34/36) in the intramedullary rod is threaded so as to threadably engage the at least one transfixion screw (see paragraphs [0022] and [0024]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system/method of Wong and Ehmke in view of Wong such that the transfixion screw threadably engages a hole in the intramedullary rod of Wong and Ehmke in view of Wong as suggested by Ekholm in order to securely connected the parts of the system together and prevent loosening of the cage and intramedullary rod from each other via threaded engagement of the screw with the intramedullary rod.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ehmke in view of Wong, and further in view of U.S. Patent Application Publication No. 2018/0296350 (Hamzey).
Regarding claim 16, Ehmke discloses comprising a step of placing bone graft material inside of the cage (see paragraph [0048]).  Ehmke in view of Wong fails to suggest that this step takes place prior to the implantation step.  However, Hamzey discloses a surgical implant used to facilitate bone growth wherein a method of using .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the references disclose related bone implant systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773